Mr. Justice Van Orsdel
delivered the opinion of the Court:
It was well within the jurisdiction of the Commissioner to order a dissolution of the interference and the rejection of plaintiff’s claims, if convinced that the issues were barred by public use, and therefore not patentable. From the decision of the primary examiner rejecting plaintiff’s claims, when the case *206goes back from the Eoard of Examiners-in-Chief, plaintiff would have an appeal through the tribunals of the Patent Office to this court, and, if it should ultimately be found that his claims are patentable, it would probably result in the declaration of another interference. Plaintiff therefore having a statutory right of appeal, mandamus cannot be substituted for the adequate remedy thus afforded. Moore v. United States, 40 App. D. C. 591.
The judgment is affirmed, • with costs. Affirmed.
A petition for rehearing was overruled March 13, 1915.